Exhibit 10.1 SETTLEMENT AGREEMENT AND GENERAL RELEASE THIS SETTLEMENT AGREEMENT AND GENERAL RELEASE (hereinafter “Settlement Agreement”) is entered into on January 21, 2010, by and between PROFESSIONAL BUSINESS BANK, a California corporation, BELVEDERE SOCAL, a California corporation, WILLIAM BARIBAULT, an individual, STEVAN SAYLOR, an individual, NORMAN O. BROYER, an individual, DAVID CRONENBOLD, JR., an individual, LANDAMERICA SOUTHLAND TITLE, and LANDAMERICA FINANCIAL GROUP, INC. on the one hand (collectively referred to as ‘PBB Parties”), CALCOUNTIES TITLE NATION, INC., a California corporation (referred to as “CalCounties”), TEAM NATION HOLDING, INC., a California corporation, TEAM NATION HOLDINGS, INC., a Nevada corporation doing business in California as TEAM NATION HOLDINGS MANAGEMENT CORP. (collectively referred to as the “Team Nation Parties”), DENNIS R.
